F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAR 20 2000
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 99-6332
 v.
                                                  (D.C. No. 98-CV-1027)
                                               (Western District of Oklahoma)
 DANNY RAY HILL,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before BALDOCK, HENRY and LUCERO, Circuit Judges.


      Danny Ray Hill, appearing pro se, requests a certificate of appealability to

challenge the district court’s denial of his motion to vacate his federal sentence

pursuant to 28 U.S.C. § 2255. He also seeks leave to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915. We deny Hill’s application for a certificate of

appealability because he has failed to make “a substantial showing of the denial




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
of a constitutional right,” 28 U.S.C. § 2253(c)(2), and deny his application to

proceed in forma pauperis .

       Hill pleaded guilty to possession of methamphetamine with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 841, in exchange for the

dismissal of two other methamphetamine-related counts.         See United States v.

Hill , No. 97-6053, 1997 WL 687734, at **1 (10th Cir. Oct. 29, 1997). The

district court sentenced Hill to 121 months of imprisonment and five years of

supervised release, based on an adjusted offense level of thirty-two.     See id. Hill

appealed, alleging the district court erred in determining the drug quantities

underlying his base offense level under U.S.S.G. § 2D1.1, in applying a firearm

enhancement under U.S.S.G. § 2D1.1(b)(1), and in incorrectly informing him as

to the mandatory minimum sentence for his crime. We affirmed, holding the

district court did not err in determining drug quantity or Hill’s possession of the

firearm; that its application of   United States v. Richards , 87 F.3d 1152 (10th Cir.

1996), did not violate the Due Process Clause; and that any violation of Fed. R.

Crim. P. 11(c) was harmless.       See id. at **2-6.

       Hill then filed the instant § 2255 motion, alleging five instances of

ineffective assistance of counsel. The district court denied the motion, noting the

“substantial overlap between alleged sentencing errors raised on direct appeal

and alleged errors by defense counsel raised in the current motion.” (III R. Doc.


                                             -2-
164 at 2.) In response to Hill’s request for a certificate of appealability, the

district court declined to grant such a certificate, and declined to grant leave to

proceed in forma pauperis under 28 U.S.C. § 1915(a)(3), finding that the appeal

“is not taken in good faith.” (III R. Doc. 186 at 2.)

      Hill alleges six instances of ineffective assistance of counsel: 1) counsel

failed to hold the government to its burden of proving drug quantity; 2) counsel

failed to challenge the government’s drug quantity figures by means of expert

testimony at sentencing; 3) counsel failed to object to cooperating witness

testimony at sentencing; 4) counsel failed to bring up an issue of a “dismissed

state charge;” 5) counsel failed to argue Hill’s plea agreement at sentencing and

on appeal; and 6) counsel failed to file any motions for downward departure. As

an initial matter, the fourth claim may not be considered on appeal, absent

manifest error, because Hill failed to present it before the district court. See, e.g.,

Sac & Fox Nation v. Hanson, 47 F.3d 1061, 1063 (10th Cir. 1995). We find no

such error, and therefore consider, for purposes of this application for a

certificate of appealability, only those claims presented to the district court.

      To prevail on a claim of ineffective assistance of counsel, a defendant must

show both that his attorney’s performance was deficient and that such deficient

performance prejudiced his defense. See Strickland v. Washington, 466 U.S.

668, 690-92 (1984). “Judicial scrutiny of the adequacy of attorney performance


                                          -3-
must be strongly deferential: ‘[A] court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional

assistance.’” United States v. Blackwell , 127 F.3d 947, 955 (10th Cir. 1997)

(quoting Strickland , 466 U.S. at 689).

       Hill’s first two ineffective assistance claims pertain to the drug quantity

calculations employed at sentencing.      To the extent this § 2255 petition

challenges the underlying merits of the drug quantity determination, it is an

improper attack on our decision on direct appeal. See United States v. Prichard,

875 F.2d 789, 790-91 (10th Cir. 1989). To the extent it alleges a separate claim

of deficient attorney performance, Hill offers no cognizable argument or evidence

to rebut the district court’s rejection of this claim. Addressing Hill’s counsel’s

vigorous (albeit unsuccessful) drug quantity arguments on direct appeal, we

found the district court’s drug quantity findings were not clearly erroneous.   See

Hill , 1997 WL 687734, at **1-2. Hill’s arguments that expert testimony or

different attacks on the government’s tests would so certainly have resulted in

different drug quantities as to render counsel’s strategy unreasonable is, as the

district court noted, “fanciful.” (III R. Doc. 164 at 4.)

       The district court found that Hill’s counsel, rather than failing to challenge

the credibility of a cooperating witness at sentencing, subpoenaed the witness

“and questioned him extensively at the sentencing hearing.” (III R. Doc. 164 at


                                           -4-
3.) Because Hill offers no evidence whatsoever to rebut this factual finding, he

cannot make a showing of deficient attorney performance on this claim.

       With respect to Hill’s arguments regarding enforcement of the plea

agreement, the district court cited record evidence—such as a letter to Hill from

his counsel referring to potential plea withdrawal—that Hill’s attorney discussed

with him the possibility of plea withdrawal based on a minimum sentence less

than the one contemplated by the plea agreement.       Considering the strong

evidence of Hill’s awareness of this option and his decision not to pursue the

withdrawal of his plea at his sentencing hearing, we agree with the district court

that he makes no showing of deficient attorney performance in this area. Finally,

as to Hill’s claim of ineffective failure to pursue any downward departures, this

claim is belied by the district court’s discussion of the extensive mitigation

evidence presented by Hill’s attorney and its substantial effect on Hill’s sentence.

       Because Hill can make no showing that his counsel’s performance was

deficient, we need not inquire into the prejudice prong of the    Strickland test in

order to determine whether he meets the criteria of     28 U.S.C. § 2253(c)(2) for

grant of a certificate of appealability.   See Strickland, 466 U.S. at 697 (“[T]here

is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing

on one.”).


                                            -5-
       In addition to his ineffective assistance of counsel claims, Hill raises, on

page fifteen of his application for a certificate of appealability, five additional

substantive issues, under the general rubric of due process. These purported

issues are merely conclusory statements unsupported by any citation to the record

or legal authority.   See Brownlee v. Lear Siegler Management Servs. Corp.       , 15

F.3d 976, 977-78 (10th Cir. 1994). Moreover, Hill fails to show that he did not

and could not reasonably have known of these issues so as to raise them on direct

appeal. See United States v. Gattas , 862 F.2d 1432, 1435 (10th Cir. 1988).

Finally, it appears from the record that Hill did not argue these issues before the

district court, therefore waiving them on appeal.        See Sac & Fox Nation , 47 F.3d

at 1063. For these reasons, we decline to consider Hill’s various due process

claims.

       Hill’s application for a certificate of appealability is   DENIED . Because

we agree with the district court that this appeal is not taken in good faith, we also

deny Hill leave to proceed in forma pauperis.

       The mandate shall issue forthwith.

                                            ENTERED FOR THE COURT



                                            Carlos F. Lucero
                                            Circuit Judge



                                             -6-